COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


GARY JEROME PALMER
                                          MEMORANDUM OPINION *
v.        Record No. 2213-95-1         BY JUDGE JOSEPH E. BAKER
                                          DECEMBER 17, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   Alfred W. Whitehurst, Judge
          Jennifer T. Stanton (Stowe & Stanton, P.C.,
          on brief) for appellant.

          Daniel J. Munroe, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.


     Gary Jerome Palmer (appellant) appeals from his bench trial

convictions by the Circuit Court of the City of Norfolk (trial

court) for second offense possession of cocaine with intent to

distribute in violation of Code § 18.2-248, possession of a

firearm while in possession of cocaine with intent to distribute

in violation of Code § 18.2-308.4, and possession of a firearm

after having been convicted of a felony in violation of Code

§ 18.2-308.2.   Appellant contends that the trial court erred when

it refused to suppress the cocaine and firearm evidence, in

admitting the certificate of analysis of the cocaine into

evidence, and in finding that the chain of custody of the drugs

was not broken.   Finding no error, we affirm the judgment of the

trial court.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        In an appeal from an adverse ruling on a motion to suppress,

we view the evidence in the light most favorable to the

prevailing party below and grant all reasonable inferences fairly

deducible therefrom.     Williams v. Commonwealth, 4 Va. App. 53,

58, 354 S.E.2d 79, 82 (1987); Fore v. Commonwealth, 220 Va. 1007,

1010, 265 S.E.2d 729, 731, cert. denied, 449 U.S. 1017 (1980).

The finding of the trial court will not be disturbed unless it is

not supported by the evidence and plainly wrong, Commonwealth v.
Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991), and

the burden is upon appellant to show that the trial court's

ruling constituted reversible error.     Fore, 220 Va. at 1010, 265

S.E.2d at 731.    Our review of the record includes evidence

adduced at both the trial and the suppression hearing.      DePriest

v. Commonwealth, 4 Va. App. 577, 583, 359 S.E.2d 540, 542-43

(1987), cert. denied, 488 U.S. 985 (1988).

        Appellant first contends that the evidence fails to show

that the arresting officer, Detective Richard A. Scarola

(Scarola), articulated reasonable suspicion to justify a Terry
stop.    We disagree.   Terry declared that the Fourth Amendment

does not proscribe all seizures, only those that are

unreasonable.     Terry v. Ohio, 392 U.S. 1, 9 (1968); see also

Hogan v. Commonwealth, 15 Va. App. 355, 367-68, 423 S.E.2d 841,

849-50 (1992), and cases there cited.

        There is no litmus test for reasonable suspicion.   Harmon v.
Commonwealth, 15 Va. App. 440, 444-45, 425 S.E.2d 77, 79 (1992).




                                 - 2 -
Each instance of police conduct must be judged for

reasonableness in light of the particular circumstances.

Castenada v. Commonwealth, 7 Va. App. 574, 580, 376 S.E.2d 82, 85

(1989) (citing Terry, 392 U.S. at 21).
          The analysis proceeds with various objective
          observations, information from police reports
          if such are available, and consideration of
          the modes or patterns of operation of certain
          kinds of law breakers. From these data, a
          trained officer draws inferences and makes
          deductions--inferences and deductions that
          might well elude an untrained person.
               The process does not deal with hard
          certainties, but with probabilities. Long
          before the law of probabilities was
          articulated as such, practical people
          formulated certain common sense conclusions
          about human behavior; jurors as factfinders
          are permitted to do the same--and so are law
          enforcement officers.

United States v. Cortez, 449 U.S. 411, 418 (1981).   In

determining what cause is sufficient for a police officer to stop

a person, "cognizance must be taken of the 'totality of the

circumstances--the whole picture.'"    Williams, 4 Va. App. at 65,

354 S.E.2d at 85.   The totality of the circumstances includes the

consideration that a trained law enforcement officer may be able

to perceive and articulate meaning in given conduct which would

not be perceived by an untrained person.    United States v.

Gooding, 695 F.2d 78, 82 (4th Cir. 1982).   The officer's

perception need not rise to the level of probable cause; rather,

the officer must only possess a reasonable, articulable suspicion

that criminal activity may be afoot.    United States v. Sokolow,

490 U.S. 1, 7 (1989).



                               - 3 -
           The Fourth Amendment does not require a
           policeman who lacks the precise level of
           information necessary for probable cause to
           arrest to simply shrug his shoulders and
           allow a crime to occur or a criminal to
           escape. On the contrary, Terry recognized
           that it may be the essence of good police
           work to adopt an intermediate response. A
           brief stop of a suspicious individual, in
           order to determine his identity or to
           maintain the status quo momentarily while
           obtaining more information, may be most
           reasonable in light of the facts known to the
           officer at the time.


Williams, 4 Va. App. at 65, 354 S.E.2d at 86 (quoting Adams v.
Williams, 407 U.S. 143, 145-46 (1972).

     In the case before us, eight members of the Norfolk Police

Vice-Narcotics Unit were armed with information that illegal

narcotics distributions were reputed to be taking place in a

particular block of an area managed by the Norfolk Redevelopment

and Housing Authority.   The officers were patrolling the area at

2:00 p.m. on February 20, 1995, in two unmarked cars.   Detective

Richard Scarola, a seventeen-year veteran of the Norfolk Police

Department who had been assigned to vice-narcotics 1 for the last

nine years, was among the eight officers.

     Scarola exited from one of the unmarked police vehicles and

entered the reputed block where a playground facility was

located.   As Scarola approached the playground, he observed seven

or eight men in the area.   They did not appear to be playing on

the playground.   Scarola observed appellant whose back was
     1
      During that period, Scarola had made "a few hundred"
arrests for narcotics violations.




                               - 4 -
partially turned toward him.    Appellant appeared to be talking to

another man directly in front of him.    Appellant had his right

hand out, palm up, and made a motion as if he were placing

something in the other man's hand.

        Scarola was approximately twenty-five feet away when he

heard someone yell "Five-0," a street term used to indicate that

police are in the area.    Appellant turned in the direction of

Scarola and then turned the opposite way and ran from Scarola's

view.
        Considering Scarola's knowledge of the totality of the

circumstances, his training and experience as a narcotics

investigator, and appellant's flight, Scarola articulated

reasonable suspicion that criminal activity may have been afoot.

This reasonable suspicion justified further investigation.

        Appellant also argues that Scarola did not have probable

cause to arrest him.    We disagree.

        Scarola pursued appellant behind a brick shed.   At this

point Scarola was the only officer in the immediate area.

Appellant was out of sight for fifteen to thirty seconds.     When

Scarola caught up with appellant, he observed appellant

withdrawing his hand from a trash can and simultaneously heard

the "thud" of something heavy hitting the trash can.     Appellant

then turned and faced Scarola.    Scarola asked appellant "to let

me see your hands."    Instead of responding as requested,

appellant placed his hands out of sight underneath his sweatshirt




                                 - 5 -
near the waist of his pants.   Scarola, "worried for [his] safety

and any other investigator's safety," "reached and grabbed" for

appellant's hands so that he could see them.   As Scarola

contacted appellant's arm, both men fell to the ground.     After a

short wrestle, and as one of the other officers came up to

assist, Scarola "stood [appellant] back up, placed him on a wall

and arrested him."    Scarola then walked over to the trash can,

seven or eight feet away, opened it and found a loaded gun and

beeper inside.   Thereafter, for his protection and incident to

the arrest, Scarola searched appellant and found bags of cocaine.
     We hold that there was no violation of appellant's Fourth

Amendment rights and that Scarola had probable cause to arrest

appellant.   In Williams, 4 Va. App. at 67, 354 S.E.2d at 87, this

Court clearly established that suspicion of narcotics possession

and distribution gives rise to an inference of dangerousness.      To

hold otherwise would be an invitation to violence in what is

always a potentially explosive situation.    Id.   The record before

us establishes that Scarola had reasonable suspicion that drug

activity was afoot.   When someone yelled out "Five-0" in a

reputed narcotics transaction area where appellant was observed

passing something to another person, thereby alerting him to

police presence in the area, appellant fled.   Appellant's

"flight" in the face of lawful authority, with the other evidence

in the record, supplied reasonable suspicion, invited pursuit by

the officer, and colored conduct that may have appeared innocent



                                - 6 -
to the untrained observer.   See Quigley v. Commonwealth, 14 Va.

App. 28, 33, 414 S.E.2d 851, 854 (1992) (quoting United States v.

Lane, 909 F.2d 895, 899 (6th Cir. 1990), cert. denied, 498 U.S.
1093 (1991)); Buck v. Commonwealth, 20 Va. App. 298, 302-03, 456
S.E.2d 534, 535-36 (1995).   When Scarola commanded appellant to

show his hands, he refused and concealed them from view.

Appellant placed his hands under his sweatshirt at the waistline

of his pants where he would likely have concealed a weapon if he

were carrying one.
     Probable cause to justify an arrest means,
          . . . facts and circumstances within the
          officer's knowledge that are sufficient to
          warrant a prudent person, or one of
          reasonable caution, in believing, in the
          circumstances shown, that the suspect has
          committed, is committing, or is about to
          commit an offense. The evidence needed to
          establish probable cause is more than a mere
          suspicion, rumor, or strong reason to suspect
          but less than evidence sufficient to convict.


United States v. Williams, 10 F.3d 1070, 1073-74 (4th Cir. 1993)

(citations omitted), cert. denied, 115 S. Ct. 313 (1994).     At

this point in time, Scarola had sufficient facts and

circumstances to warrant his belief that appellant had committed,

was committing, or was about to commit an offense.

     "The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be disturbed

on appeal in the absence of an abuse of discretion."   Blain v.
Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842 (1988)

(citation omitted).   Appellant argues that the certificate of



                               - 7 -
analysis should not have been admitted into evidence because it

did not comport with Scarola's testimony that he recovered twenty

individually-wrapped bags of cocaine from appellant.   However, a

comparison of the request for laboratory examination form and the

certificate of analysis shows the two documents both contain the

names of appellant and the investigating officer, and the case

number assigned by the lab.   This information coincides to

connect the drug analyzed and referenced in the certificate to

the substance recovered by Scarola.    See Crews v. Commonwealth,

18 Va. App. 115, 120, 442 S.E.2d 407, 409 (1994).   Any

discrepancy in Scarola's testimony about the number of baggies of

cocaine he submitted addressed the weight to be given the

evidence, not its admissibility.   "Where there is mere

speculation that contamination or tampering could have occurred,

it is not an abuse of discretion to admit the evidence and let

what doubt there may be go to the weight to be given the

evidence."   Reedy v. Commonwealth, 9 Va. App. 386, 391, 388
S.E.2d 650, 652 (1990); see also Gosling v. Commonwealth, 14 Va.
App. 158, 166, 415 S.E.2d 870, 874 (1992).   Therefore, the trial

judge did not abuse his discretion in admitting the certificate.

     Scarola testified that he took custody of the drugs from

appellant and took them to his office.    He sealed the drugs in

the plastic bag that the drugs were in at trial, labeled the bag,

and placed it into his evidence locker.   He later took the drugs

to the police department's property and accounting division where




                               - 8 -
another number was assigned to the evidence.   Scarola then took

the drugs to the forensic laboratory and gave the evidence to the

state representative who logged the information in a book and

gave Scarola a receipt.   Scarola testified that the drugs were in

substantially the same condition from the time he received them

from appellant until he took the drugs to the laboratory.

     Thus, the Commonwealth showed with reasonable certainty that

the evidence had not been altered, substituted, or contaminated

prior to analysis.   Scarola explained that he thought there were

twenty bags of cocaine rather than two, as stated on the

certificate of analysis, but that he was testifying from memory.

Further, appellant did not "offer any evidence of mishandling or

tampering to rebut the Commonwealth's proof of chain of custody."

 See Brown v. Commonwealth, 21 Va. App. 552, 557, 466 S.E.2d 116,

118 (1996).   Again, any argument that a break in the chain of

custody occurred was based on mere speculation, and the record

does not suggest any taint or contamination of the evidence.

Therefore, the trial court did not abuse its discretion in

admitting the drugs into evidence.

     For the reasons stated, the judgment of the trial court is

affirmed.
                                                           Affirmed.




                               - 9 -